Citation Nr: 0114635	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


 INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  In the October 1996 
rating decision, the RO denied entitlement to service 
connection for PTSD, and since the veteran did not timely 
file a substantive appeal to the Board, that decision became 
final. 

In a decision dated in July 2000, The Board determined new 
and material evidence had been submitted and accordingly 
reopened the claim of entitlement to service connection for 
PTSD.  After reopening the claim, the Board remanded the PTSD 
issue for further development, which included verification of 
the veteran's claimed in-service stressors that caused his 
PTSD.  

All development of the PTSD issue, as ordered in the Board's 
July 2000 remand of the case, has been completed by the RO.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2001 the RO denied entitlement to service 
connection for PTSD on a de novo basis.

The case has since been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The competent, credible, and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the diagnosis of PTSD related to military 
service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000);  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no complaints, 
treatment, or diagnoses of a psychiatric disorder.  His pre-
enlistment and induction examinations were entirely negative 
for signs and/or symptoms of a mental disorder.  Although his 
service medical records indicate complaints of and treatment 
for a variety of physical illnesses, he was never seen for 
any psychiatric disorder.  On separation examination, 
psychiatric evaluation was considered normal.  

The veteran's record of service (Form DD 214) and military 
record of assignments establish he has active military 
service from April 1965 to April 1967; he served on active 
duty in Vietnam from September 1965 to September 1966.  His 
Form DD 214 also establishes his military occupation as a 
wheel vehicle mechanic.  His awards and decorations consist 
of the Vietnam Service Medal, Republic of Vietnam Campaign 
Medal w/Device, National Defense Service Medal, Letter of 
Appreciation, and Marksman Badge (Rifle).  

In March 1996, the veteran filed a claim for entitlement to 
service connection for PTSD.  He then submitted information 
in support of his claim, which included allegations of events 
he experienced during his one-year period in Vietnam.  

He stated that while he was guarding a helicopter pad in Long 
Binh, two helicopters collided in mid-air, causing a large 
fire and explosion.  He reportedly observed fellow soldiers 
screaming as they burned to death.  He said he could not eat 
for weeks after the incident due to recollections of the 
smell of burning human flesh.  

The veteran also recalled witnessing a second traumatic 
experience, in which two men were blown through the cab of a 
truck after driving over a land mine.  He indicated he did 
not know the persons injured or killed in either of the 
described incidents. 

From January to June 1996, the veteran received treatment at 
the Los Angeles Vet Center.  With a reported increase in 
flashbacks and depression, he was promptly assessed as 
suffering from PTSD.  In February 1996, his mood was 
depressed.  In March 1996, he complained of anxiety and 
stress from his deteriorating relationship with his wife.  In 
May 1996, the veteran discussed his military experience in 
Vietnam but did not mention signs or symptoms characteristic 
of PTSD.  In June 1996, he complained of difficulty sleeping.  

In September 1996, a VA general medical examination included 
a diagnosis of PTSD, noting the presence of vivid and 
disturbing dreams.  

Also in September 1996, VA performed a PTSD examination.  The 
veteran said he did not experience a significant amount of 
combat but that he was involved in at least one firefight.  
He told the examiner he was assigned to guard the wreckage of 
the above-described two-helicopter collision.  He added that 
he was also subject to several incidents of racial conflict 
while in Vietnam.  He said that he experienced nightmares of 
Vietnam two or three times a week, as well as intrusive 
thoughts of Vietnam on a daily basis.  He said that he 
startled easily and avoided movies and conversations about 
Vietnam.  A battery of standardized testing resulted in a 
provisional diagnosis of PTSD, with a global assessment of 
functioning (GAF) rating of 70. 

A VA psychiatric examination in November 1996 reflects 
ongoing reports of Vietnam-related nightmares.  With flat 
affect, dysthymic mood, and sleeplessness, he was diagnosed 
as suffering from PTSD with anxiety insomnia and nightmares.    
 
In December 1998, the RO received written statements from the 
veteran's spouse, sister, mother, and work supervisor.  These 
statements report observations of the veteran experiencing 
mood swings, unpredictable behavior, sleeplessness, 
nightmares, social isolation, hallucinations, disorientation, 
and screaming.  The spouse specifically attributed his 
symptoms to his experiences in Vietnam.   

In November 1999, the veteran's representative submitted a 
brief, which essentially cited the laws, regulations, and 
diagnostic criteria related to PTSD.  Of particular 
significance, it was argued that the veteran's lay testimony 
alone could establish the occurrence of an in-service 
stressor because he was a combat veteran, pursuant to 
38 U.S.C. § 1154(b).    

In March 2000, the RO received medical evidence of PTSD 
treatment from the Long Beach, California VA Outpatient 
Center.  These records reflect an ongoing diagnosis of PTSD 
since November 1996, with treatment consisting of both 
pharmacotherapy and psychotherapy through at least February 
2000.     

Pursuant to the Board's July 2000 remand order, the RO 
received a completed PTSD questionnaire from the veteran, 
wherein he was asked to describe the stressful events that he 
claimed were linked to his PTSD.  In the questionnaire, he 
again described witnessing the mid-air collision of two 
helicopters and the land mine explosion that ejected two 
soldiers from a vehicle.  

In December 2000, the RO sought verification that these 
stressful in-service events actually occurred.  The RO 
received a response from the United States Armed Services 
Center for Research of Unit Records (USASCRUR), indicating 
the veteran had provided insufficient stressor information 
(specific dates, locations, names). 

The RO issued a supplemental statement of the case in January 
2001, again notifying the veteran of the denial of his claim.  

In April 2001, the veteran's representative again submitted a 
brief in which it was argued that the veteran's testimony, as 
a combat veteran, was by itself sufficient to establish the 
claimed in-service stressor for purposes of 38 C.F.R. 
§ 3.304(f).  


 Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM-
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  



When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  
 

Analysis

I.  Initial Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).   

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the various rating 
decisions, the statement of the case, the two supplemental 
statements of the case, the July 2000 Board remand order, and 
other notices in the record, such as the April 2001 letter to 
him, he has been given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

The Board first reviewed the issue in this matter in July 
2000.  At that time, the Board remanded for additional 
development, which included obtaining additional evidence and 
verifying the claimed in-service stressors.  This development 
was completed by the RO.  Stegall, supra.  Including these 
efforts, as well as development related to previous service 
connection claims, VA has requested the veteran's complete 
service medical records from the National Personnel Records 
Center and has since received these records.  As for private 
medical evidence, the veteran has not indicated the existence 
of any other relevant evidence that has not already been 
requested and/or obtained by the RO.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A).  

Since it is well established that the veteran currently 
suffers from PTSD, for which he has been diagnosed and 
treated by VA for at least the last 5 years, it is 
unnecessary to obtain a VA examination.  The examining and 
treating physicians of record unanimously attribute or at 
least reference the veteran's active service in Vietnam as 
the cause of his PTSD symptoms, especially his nightmares and 
inability to sleep.  Therefore, the only unresolved issue is 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  Thus, there is no 
reasonable possibility that another VA examination would 
assist in substantiating the claim.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to him under this new legislation.  Moreover, he 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so.  In view of the foregoing, the Board finds that he will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).




Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


II. PTSD

In this case, the record clearly establishes a current 
diagnosis of PTSD and a medical nexus opinion linking such to 
the veteran's reported witnessing of two combat-related 
incidents.  38 C.F.R. § 3.304(f).  Therefore, the claim for 
service connection for PTSD in this appeal must be decided 
based upon the question of whether the in-service stressors 
reported by the veteran and relied upon by the competent 
medical professionals diagnosing PTSD actually occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  The Court has held that, "[i]t is the 
duty of the BVA as the fact finder to determine credibility 
of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).

In the instant case, the Board first concludes that the 
veteran did not engage in combat with the enemy and is thus 
not entitled to the presumptions under 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  Although the veteran's claimed 
stressors involve witnessing combat, service documents show 
he had no combat service.  Of his two years active service, 
only one year was in Vietnam.  

During that 12-month period, his principal duty was that of 
wheel vehicle mechanic, and there is no record or mention of 
a temporary combat assignment in his military records, 
including his service medical records.  Furthermore, his 
decorations, medals, and commendations as listed on his Form 
DD 214 do not include any that are conclusive of combat 
service.        

The veteran has claimed two in-service stressors: a mid-air 
collision of two helicopters and a land mine explosion of a 
motor vehicle.  The USASCRUR has advised VA that the 
descriptions of these incidents were insufficient in detail 
(dates, locations, names) to be researched.  

In order to be researched, incidents must have been reported 
and documented at the time of occurrence, and, the veteran 
must provide adequate information as to the who, what, where 
and when of each stressor.  Cohen, supra at 5-6, citing the 
United States Armed Services Center for research of United 
Records.  In this case, he did not identify specific facts, 
such as the specific types of vehicles involved, the 
identification numbers on those vehicles, the names of those 
involved, or even the dates of the claimed incidents.

The Board again emphasizes efforts made by RO personnel to 
obtain records that may corroborate the veteran's report of 
these incidents. The RO has been wholly unsuccessful in 
obtaining information relevant to the claimed incidents.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

In addition to providing no details of the settings of his 
claimed stressors, the veteran has not submitted lay 
statements from other witnesses or other information in 
support of his assertions.  The record contains lay 
statements regarding symptoms of his current disability, but 
these statements merely buttress the current undisputed and 
unequivocal diagnoses of PTSD.  His spouse's belief that his 
symptoms were caused by his experiences in Vietnam have no 
probative value, since she is not competent to make medical 
conclusions.  Espiritu v. Derwinski, 2 Vet App 492 (1992).

Essentially, the sole supporting evidence that the alleged 
stressful events occurred is the veteran's own statements and 
notation of such experiences as recorded by medical 
professionals in connection with treatment and evaluation.  
However, a noncombat veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by credible 
supporting evidence that the claimed stressors actually 
occurred.  Cohen, supra at 20 (citing Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)); 38 C.F.R. § 3.304(f).  The Board also 
notes that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396.  

In summary, the veteran's military records show he is not a 
combat veteran warranting presumptions of in-service 
stressors.  Nor is there support in either the military 
records or statements by third parties as to the occurrence 
of the two alleged events.  Without credible supporting 
evidence that the claimed in-service noncombat-related 
stressor actually occurred, the diagnoses of PTSD opined to 
be causally related to the claimed stressful in-service 
event, are not supportable.  

The Board is not bound to accept medical opinions, which are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Moreover, 
the Board is not required to accept a physician's diagnosis 
"[j]ust because a physician or other health care 
professional accepted the veteran's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

VA examiners and treating physicians of record who diagnosed 
PTSD and related such to the veteran's claimed in-service 
experience did not have access to his claims file and based 
such opinions solely on his accounts of the claimed events.  
That is, each of the diagnoses of PTSD shown in VA outpatient 
records were based upon interviews with the veteran and on a 
history of stressors as related by him, and not based on 
review of relevant service records or other documentation in 
the claims file.  For this reason, they lack any probative 
value.

The Board, insofar as it finds that there is no recognizable 
stressor, does not reach questions of whether the events 
claimed by the veteran were sufficient to constitute a 
stressor for purposes of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, both matters that require competent medical 
opinions and expertise.  Cohen, supra; West; supra.

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West, supra.   A 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD because there is no probative 
diagnosis of PTSD shown to be related to recognized military 
stressors. 


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

